     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 1 of 113 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

GLEN ELLYN PHARMACY, INC.,                           )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )
                                                     )
SOUTHERN ALLIANCE COMPANY, INC.,                     )
 d/b/a T& S SUPPLY, JAY GOINS,                       )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendant.                            )

                                         COMPLAINT

                         MATTERS COMMON TO MULTIPLE COUNTS

                                       INTRODUCTION

       1.      Plaintiff Glen Ellyn Pharmacy, Inc., brings this action to secure redress

for the actions of defendant Southern Alliance Company, Inc. d/b/a T & S Supply, and Jay Goins,

in sending or causing the sending of unsolicited advertisements to telephone facsimile machines

in violation of the Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”), the Illinois

Consumer Fraud Act, 815 ILCS 505/2 (“ICFA”), and the common law.

       2.      The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and the

use of its fax machine. The recipient also wastes valuable time it would have spent on something

else. Unsolicited faxes prevent fax machines from receiving and sending authorized faxes, cause

wear and tear on fax machines, and require labor to attempt to identify the source and purpose of

the unsolicited faxes.
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 2 of 113 PageID #:2



                                            PARTIES

       3.      Plaintiff Glen Ellyn Pharmacy, Inc., is an Illinois Corporation with offices in Glen

Ellyn, Illinois, where it Maintains telephone facsimile equipment.

       4.      Defendant Southern Alliance Company, Inc. d/b/a T & S Supply, is an

Alabama corporation with its principal address at 717 Gadsden Highway, Trussville, Alabama

35173. Its registered agent and address is Jason Goins located at same address.

       5.      Defendant Jason Goins is president of defendant Southern Alliance Company, Inc.

d/b/a T & S Supply. He can be found at 717 Gadsden Highway, Trussville, Alabama 35173.

       6.      John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction under 28 U.S.C. §§1331 and 1367. Mims v. Arrow

Financial Services, LLC, 132 S. Ct. 740, 751-53 (2012); Brill v. Countrywide Home Loans, Inc.,

427 F.3d 446 (7th Cir. 2005).

       8.      Personal jurisdiction exists under 735 ILCS 5/2-209, in that each defendant:

               a.     Has committed tortious acts in Illinois by causing the transmission of

                      unlawful communications into the state.

               b.     Has transacted business in Illinois.

       9.      Venue in this District is proper for the same reason.

                                             FACTS

       10.     On or about June 2017 through April 2018, Glen Ellyn Pharmacy, Inc received

approximately 103 unsolicited fax advertisements attached as Exhibit A on its facsimile machine.

       11.    Discovery may reveal the transmission of additional faxes as well.
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 3 of 113 PageID #:3



        12.    Defendant Southern Alliance Company, Inc. d/b/a T & S Supply, as the

entity who products or services were advertised in the fax, derived economic benefit from the

sending of the fax.

        13.     Defendant Southern Alliance Company, Inc. d/b/a T & S Supply, is responsible

for sending or causing the sending of the fax.

        14.     Defendant Southern Alliance Company, Inc. d/b/a T & S Supply, as the entity

who products or services were advertised in the fax, derived economic benefit from the sending

of the fax.

        15.    Defendant Jason Goins directed Southern Alliance Company, Inc. d/b/a T & S

Supply to send the faxes.

        16.    Defendant Jason Goins previously caused another of his companies, Therapy

Supply, to send faxes to plaintiff, which resulted in litigation. Defendant Jason Goins was

thereby aware that faxes were being sent into Illinois and that it was illegal to do so, and elected

to continue engaging in such conduct via his other entity, Southern Alliance Company.

        17.    Defendant Southern Alliance Company, Inc. d/b/a T & S Supply, either wilfully

violated the rights of plaintiff and other recipients in sending the faxes.

        18.      Plaintiff had no prior relationship with defendant and had not authorized the

sending of fax advertisements to plaintiff.

        19.    On information and belief, the fax attached hereto was sent as part of a mass

broadcasting of faxes. It is a generic fax, not specifically addressed to any person.

        20.    There is no reasonable means for plaintiff or other recipients of defendant’s

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 4 of 113 PageID #:4



                                        COUNT I – TCPA

       21.     Plaintiff incorporates ¶¶ 1-20.

       22.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(C).

       23.     The TCPA, 47 U.S.C. §227(b)(3), provides:

               Private right of action.

               A person or entity may, if otherwise permitted by the laws or rules of court
               of a State, bring in an appropriate court of that State–

                       (A) an action based on a violation of this subsection or the regulations
                       prescribed under this subsection to enjoin such violation,

                       (B) an action to recover for actual monetary loss from such a
                       violation, or to receive $500 in damages for each such violation,
                       whichever is greater, or

                       (C) both such actions.

               If the Court finds that the defendant willfully or knowingly violated this
               subsection or the regulations prescribed under this subsection, the court
               may, in its discretion, increase the amount of the award to an amount equal
               to not more than 3 times the amount available under the subparagraph (B) of
               this paragraph.

       24.     Plaintiff suffered damages as a result of receipt of the unsolicited faxes, in the

form of paper and ink or toner consumed as a result. Furthermore, plaintiff’s statutory right of

privacy was invaded.

       25.     Plaintiff is entitled to statutory damages.

       26.     Defendant violated the TCPA even if its actions were only negligent.

       27.     Defendant should be enjoined from committing similar violations in the future.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 5 of 113 PageID #:5



plaintiff and against defendant for:

                a.      Actual damages;

                b.      Statutory damages;

                c.      An injunction against the further transmission of unsolicited fax

                        advertising;

                d.      Costs of suit;

                e.      Such other or further relief as the Court deems just and proper.

                      COUNT II – ILLINOIS CONSUMER FRAUD ACT

        28.     Plaintiff incorporates ¶¶ 1-20.

        29.     Defendant engaged in unfair acts and practices, in violation of ICFA § 2, 815

ILCS 505/2, by sending unsolicited fax advertising to plaintiff and others.

        30.     Unsolicited fax advertising is contrary to the TCPA and also Illinois law. 720

ILCS 5/26-3(b) makes it a petty offense to transmit unsolicited fax advertisements to Illinois

residents.

        31.     Defendant engaged in an unfair practice and an unfair method of competition by

engaging in conduct that is contrary to public policy, unscrupulous, and caused injury to

recipients of their advertising.

        32.     Plaintiff suffered damages as a result of receipt of the unsolicited faxes, in the

form of paper and ink or toner consumed as a result.

        33.     Defendant engaged in such conduct in the course of trade and commerce.

        34.     Defendant’s conduct caused recipients of their advertising to bear the cost thereof.

This gave defendant an unfair competitive advantage over businesses that advertise lawfully,

such as by direct mail. For example, an advertising campaign targeting one million recipients
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 6 of 113 PageID #:6



would cost $500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The

reason is that instead of spending $480,000 on printing and mailing his ad, the fax broadcaster

misappropriates the recipients’ paper and ink. “Receiving a junk fax is like getting junk mail

with the postage due”. Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday, July

18, 1989, 101st Cong. 1st Sess.

       35.     Defendant’s shifting of advertising costs to plaintiff in this manner makes such

practice unfair. In addition, defendant’s conduct was contrary to public policy, as established by

the TCPA and Illinois statutory and common law.

       36.     Defendant should be enjoined from committing similar violations in the future.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and against defendant for:

               a.      Appropriate damages;

               b.      An injunction against the further transmission of unsolicited fax

                       advertising;

               c.      Attorney’s fees, litigation expenses and costs of suit;

               d.      Such other or further relief as the Court deems just and proper.

                                  COUNT III – CONVERSION

       37.     Plaintiff incorporates ¶¶ 1-20.

       38.     By sending plaintiff unsolicited faxes, defendant converted to its own use ink or

toner and paper belonging to plaintiff.

       39.     Immediately prior to the sending of the unsolicited faxes, plaintiff owned and had

an unqualified and immediate right to the possession of the paper and ink or toner used to print

the faxes.
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 7 of 113 PageID #:7



       40.     By sending the unsolicited faxes, defendants appropriated to their own use the

paper and ink or toner used to print the faxes and used them in such manner as to make them

unusable. Such appropriation was wrongful and without authorization.

       41.     Defendant knew or should have known that such appropriation of the paper and

ink or toner was wrongful and without authorization.

       42.     Plaintiff was deprived of the paper and ink or toner, which could no longer be

used for any other purpose. Plaintiff thereby suffered damages as a result of receipt of the

unsolicited faxes.

       43.     Defendant should be enjoined from committing similar violations in the future.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and against defendant for:

               a.      Appropriate damages;

               b.      An injunction against the further transmission of unsolicited fax

                       advertising;

               c.      Costs of suit;

               d.      Such other or further relief as the Court deems just and proper.

                           COUNT IV – TRESPASS TO CHATTELS

       44.     Plaintiff incorporates ¶¶ 1-20.

       45.     Plaintiff was entitled to possession of the equipment they used to receive faxes.

       46.     Defendant’s sending plaintiff and the class members unsolicited faxes interfered

with their use of the receiving equipment and constitutes a trespass to such equipment. Chair

King v. Houston Cellular, 95cv1066, 1995 WL 1693093 at *2 (S.D. Tex. Nov. 7, 1995) (denying

a motion to dismiss with respect to plaintiff's trespass to chattels claim for unsolicited faxes),
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 8 of 113 PageID #:8



vacated on jurisdictional grounds 131 F.3d 507 (5th Cir. 1997).

       47.     Defendant acted either intentionally or negligently in engaging in such conduct.

       48.     Plaintiff suffered damages as a result of receipt of the unsolicited faxes.

       49.     Defendant should be enjoined from continuing trespasses.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and against defendant for:

               a.      Appropriate damages;

               b.      An injunction against the further transmission of unsolicited fax

                       advertising;

               c.      Costs of suit;

               d.      Such other or further relief as the Court deems just and proper.



                                              /s/ Daniel A. Edelman
                                              Daniel A. Edelman


Daniel A. Edelman
Cathleen M. Combs
Dulijaza Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
     Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 9 of 113 PageID #:9




                          NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                            /s/ Daniel A. Edelman
                                            Daniel A. Edelman


Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 10 of 113 PageID #:10




                             Exhibit A
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 11 of 113 PageID #:11
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 12 of 113 PageID #:12
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 13 of 113 PageID #:13
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 14 of 113 PageID #:14
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 15 of 113 PageID #:15
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 16 of 113 PageID #:16
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 17 of 113 PageID #:17
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 18 of 113 PageID #:18
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 19 of 113 PageID #:19
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 20 of 113 PageID #:20
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 21 of 113 PageID #:21
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 22 of 113 PageID #:22
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 23 of 113 PageID #:23
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 24 of 113 PageID #:24
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 25 of 113 PageID #:25
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 26 of 113 PageID #:26
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 27 of 113 PageID #:27
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 28 of 113 PageID #:28
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 29 of 113 PageID #:29
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 30 of 113 PageID #:30
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 31 of 113 PageID #:31
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 32 of 113 PageID #:32
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 33 of 113 PageID #:33
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 34 of 113 PageID #:34
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 35 of 113 PageID #:35
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 36 of 113 PageID #:36
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 37 of 113 PageID #:37
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 38 of 113 PageID #:38
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 39 of 113 PageID #:39
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 40 of 113 PageID #:40
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 41 of 113 PageID #:41
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 42 of 113 PageID #:42
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 43 of 113 PageID #:43
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 44 of 113 PageID #:44
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 45 of 113 PageID #:45
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 46 of 113 PageID #:46
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 47 of 113 PageID #:47
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 48 of 113 PageID #:48
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 49 of 113 PageID #:49
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 50 of 113 PageID #:50
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 51 of 113 PageID #:51
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 52 of 113 PageID #:52
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 53 of 113 PageID #:53
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 54 of 113 PageID #:54
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 55 of 113 PageID #:55
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 56 of 113 PageID #:56
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 57 of 113 PageID #:57
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 58 of 113 PageID #:58
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 59 of 113 PageID #:59
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 60 of 113 PageID #:60
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 61 of 113 PageID #:61
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 62 of 113 PageID #:62
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 63 of 113 PageID #:63
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 64 of 113 PageID #:64
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 65 of 113 PageID #:65
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 66 of 113 PageID #:66
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 67 of 113 PageID #:67
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 68 of 113 PageID #:68
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 69 of 113 PageID #:69
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 70 of 113 PageID #:70
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 71 of 113 PageID #:71
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 72 of 113 PageID #:72
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 73 of 113 PageID #:73
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 74 of 113 PageID #:74
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 75 of 113 PageID #:75
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 76 of 113 PageID #:76
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 77 of 113 PageID #:77
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 78 of 113 PageID #:78
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 79 of 113 PageID #:79
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 80 of 113 PageID #:80
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 81 of 113 PageID #:81
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 82 of 113 PageID #:82
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 83 of 113 PageID #:83
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 84 of 113 PageID #:84
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 85 of 113 PageID #:85
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 86 of 113 PageID #:86
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 87 of 113 PageID #:87
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 88 of 113 PageID #:88
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 89 of 113 PageID #:89
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 90 of 113 PageID #:90
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 91 of 113 PageID #:91
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 92 of 113 PageID #:92
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 93 of 113 PageID #:93
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 94 of 113 PageID #:94
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 95 of 113 PageID #:95
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 96 of 113 PageID #:96
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 97 of 113 PageID #:97
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 98 of 113 PageID #:98
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 99 of 113 PageID #:99
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 100 of 113 PageID #:100
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 101 of 113 PageID #:101
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 102 of 113 PageID #:102
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 103 of 113 PageID #:103
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 104 of 113 PageID #:104
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 105 of 113 PageID #:105
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 106 of 113 PageID #:106
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 107 of 113 PageID #:107
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 108 of 113 PageID #:108
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 109 of 113 PageID #:109
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 110 of 113 PageID #:110
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 111 of 113 PageID #:111
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 112 of 113 PageID #:112
Case: 1:18-cv-08317 Document #: 1 Filed: 12/19/18 Page 113 of 113 PageID #:113
